Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19,16,1-7,12,15,17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP  TSG RAN WG1 #97, R1-1906793, to Intel (“Intel”, provided in IDS).
As to claim 19, Intel discloses An apparatus set to control an integrated access and backhaul (IAB) node, the apparatus comprising: one or more processors; and one or more memories connected to be executable by the one or more processors and configured to store instructions, wherein the one or more processors are configured to execute the instructions (1. Introduction, 3. Discussion and 4. Signaling of T_delta, especially proposal 3, disclosing a “child” node/IAB that receives TA and T_delta from a parent IAB, such “child” IAB disclosing to a PHOSITA the recited apparatus to control an IAB node, including the processors and memories therein)
to receive a synchronization offset from a parent node; receive a parameter related to a timing advance (TA) between an uplink transmission timing and a downlink reception timing (1. Introduction, 3. Discussion and 4. Signaling of T_delta, especially proposal 3, disclosing a “child” node/IAB that receives TA [the recited “parameter”] and T_delta [“synchronization offset”] from a parent IAB [“parent node”], such “child” IAB disclosing to a PHOSITA the recited apparatus to control an IAB node; further note proposal 2, alt 1: “TA and T.sub.delta are signaled together”, and proposal 3, teaching a parent IAB node signaling T.sub.delta, as well as TA, to its child IAB nodes; further note 1.Introduction: “TA is the timing gap between UL TX timing and DL RX timing”, thus teaching that the TA is an embodiment of “a parameter related to a timing advance (TA) between an uplink transmission timing and a downlink reception timing”), and 
determine a downlink transmission timing based on the synchronization offset and the parameter (1. Introduction: “an IAB node should set its DL TX timing [the recited “DL transmission timing”] ahead of its DL RX by TA/2 + T_delta”, teaching this limitation), 
wherein the downlink transmission timing has a time difference corresponding to a value calculated based on the synchronization offset and the parameter compared with the downlink reception timing (1. Introduction: “an IAB node should set its DL TX timing [the recited “DL transmission timing”] ahead of its DL RX by TA/2 + T_delta [this quantity teaching the recited “a value calculated based on the synchronization offset and the parameter”]”, teaching this limitation).
AS to claims 1 and 16, see rejection for claim 19.
As to claim 2, Intel discloses the method as in the parent claim 1.
Intel further discloses wherein the downlink transmission timing is the same for a plurality of nodes included in the IAB system. (4. Signaling of T_delta, e.g., Proposal 3: “the T.sub.delta information can be signalled from an IAB node to its child nodes …”; 5. Conclusion, proposals 1, 2 and 3, teaching a process of implementing/updating the time difference TA/2 + T_delta so that it will be the same across all child nodes).
As to claim 3, Intel discloses the method as in the parent claim 1.
Intel further discloses wherein the downlink transmission timing is determined at the synchronization offset reception time. (3-5: Proposals 2 and 3, and 1. Introduction, disclosing determining a more accurate time difference TA/2 + T_delta for determining the DL transmission timing taking into account updated and consistent values of TA and T_delta received at the subject/child IAB).
As to claim 4, Intel discloses the method as in the parent claim 1.
Intel further discloses wherein the downlink transmission timing is determined based on a parameter received by the node within a specific time interval. (3. Discussion on inconsistent TA and T_delta, e.g., “we can confine the TA and T_delta transmission within a limited timing window” 5. Conclusion, proposals 1, 2 and 3, teaching a process of implementing/updating the time difference TA/2 + T_delta, in view of the teaching in Section 3. above, so that the downlink TX timing is determined based on TA and T.sub.delta received “within a limited timing window”).
As to claim 5, Intel discloses the method as in the parent claim 1.
Intel further discloses based on that there is no parameter received within the specific time interval, the downlink transmission timing is determined based on the parameter received first after the specific time interval (3. Discussion on inconsistent TA and T_delta, e.g., “we can confine the TA and T_delta transmission within a limited timing window” 5. Conclusion, proposals 1, 2 and 3, teaching a process of implementing/updating the time difference TA/2 + T_delta, in view of the teaching in Section 3. above, so that the downlink TX timing is determined based on TA and T.sub.delta received “within a limited timing window”, meaning to a PHOSITA that if no updated values of TA or T.sub.delta were received within such time window, then the value of TA/2 + T_delta would not change, but if an updated value of TA or T.sub.delta were received in a subsequent time window, then that offset value TA/2 + T_delta would be updated as well, teaching this limitation).
As to claim 6, Intel discloses the method as in the parent claim 5.
Intel further discloses wherein, based on that the parameter having a first value is received before the specific time interval starts, the synchronization offset is received within the specific time interval, and the parameter having a second value is received after the specific time interval terminates, the downlink transmission timing is determined at a point in time at which the synchronization offset is received based on the first value, and updated at a point in time at which the parameter having the second value is received based on the second value. (3. Discussion on inconsistent TA and T_delta, e.g., “we can confine the TA and T_delta transmission within a limited timing window” 5. Conclusion, proposals 1, 2 and 3, teaching a process of implementing/updating the time difference TA/2 + T_delta, in view of the teaching in Section 3. above, so that the downlink TX timing is determined based on TA and T.sub.delta received “within a limited timing window”, meaning to a PHOSITA that if any updated values of TA and/or T.sub.delta were received within any one such time window, then the value of TA/2 + T_delta would be updated based on that updated value of TA/T.sub.delta, for that particular time window, and this process will continuously repeat, thus teaching this limitation to a PHOSiTA).
As to claim 7, Intel discloses the method as in the parent claim 1.
Intel further discloses wherein the downlink transmission timing is determined based on the sum of the parameter and the synchronization offset. (1. Introduction: “an IAB node should set its DL TX timing [the recited “DL transmission timing”] ahead of its DL RX by TA/2 + T_delta [this quantity teaching the recited “the sum of the parameter and the synchronization offset”]”, teaching this limitation).
As to claim 12, Intel discloses the method as in the parent claim 1.
Intel further discloses wherein the parameter and the synchronization offset are independently transmitted. (3. Discussion and proposal 2, alt 3, also “we can also add a non-T_delta update indication together with the TA signaling to easily decide whether T.sub.delta update should be addressed or not, meaning that the TA signaling is not transmitted at the same time as the [required] T_delta signaling).
As to claim 15, Intel discloses the method as in the parent claim 1.
Intel further discloses wherein the synchronization offset is transmitted through medium access control-control element (MAC-CE) signaling. (4. And 5: Proposal 3: “the T.sub.delta information can be signaled with similar methods as in the current TA signaling, i.e., carried over MAC RAR during initial access and MAC CE in connected mode.”)
As to claim 17, Intel discloses the method as in the parent claim 16.
Intel further discloses wherein the IAB node communicates with at least one of a mobile terminal, a network, and an autonomous vehicle other than the node. (3., 4. And 5, teaching that the subject/child IAB node communicates with a parent IAB node, i.e., “a network”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13,14,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP  TSG RAN WG1 #97, R1-1906793, to Intel (“Intel”, provided in IDS), in view of U.S. Patent Publication No. 2019/0150141 A1 to Irukulapati et al.
As to claim 13, Intel discloses the method as in the parent claim 1.
Intel discloses parent and child IAD nodes (1. Introduction); information related to the DL transmission timing (I. Introduction, 2-5, disclosing determining the DL TX timing based on an offset of TA/2 + T_delta in relation to the DL RX timing)
Intel does not appear to explicitly disclose wherein the child node transmits report information to the parent node.
Irukulapati disclose wherein the child node transmits report information to the parent node (paragraphs 221-226, Fig. 16, 1602)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Irukulapati’s teachings above, in combination with and/or modifying Intel’s teachings above to reject “wherein the IAB node transmits report information to the parent node, and the report information includes information related to the downlink transmission timing”, since it would have been obvious to one of ordinary skill in the art to apply Irukulapati’s transmission of report information to transmit the information related to the DL transmission timing disclosed in Intel, and since the mobile/UE in Irukulapati would correspond to the child IAD node in Intel. This is further at least because these references are in the same field of endeavor with regard to methods for alignment and synchronization of two wireless end devices, and the suggestion or motivation would have been to improve the effectiveness and efficiency of synchronization methods for network devices (Irukulapati, paragraphs 1-29; Intel, 1. Introduction).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 14, Intel and Irukulapati teach the method as in the parent claim 13.
Intel discloses wherein the report information indicates a timing advance (TA) between the uplink transmission timing of the IAB node and the downlink reception timing of the IAB node. (1.Introduction: “TA is the timing gap between UL TX timing and DL RX timing”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Irukulapati’s teachings above, in combination with and/or modifying Intel’s teachings above to reject this claim, since it would have been obvious to one of ordinary skill in the art to apply Irukulapati’s transmission of report information to transmit the report information disclosed in Intel, and since the mobile/UE in Irukulapati would correspond to the child IAD node in Intel. This is further at least because these references are in the same field of endeavor with regard to methods for alignment and synchronization of two wireless end devices, and the suggestion or motivation would have been to improve the effectiveness and efficiency of synchronization methods for network devices (Irukulapati, paragraphs 1-29; Intel, 1. Introduction).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 18, Intel discloses the method as in the parent claim 16.
Intel discloses wherein the IAB node is a node in the network (1.Introduction: child IAB)
Irukulapati discloses wherein the child node is a terminal (Fig. 16 and paragraphs 221-226)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Irukulapati’s teachings above, in combination with and/or modifying Intel’s teachings above to reject “wherein the IAB node is a base station or a terminal” , since the mobile/UE in Irukulapati would correspond to the child IAD node in Intel. This is further at least because these references are in the same field of endeavor with regard to methods for alignment and synchronization of two wireless end devices, and the suggestion or motivation would have been to improve the effectiveness and efficiency of synchronization methods for network devices (Irukulapati, paragraphs 1-29; Intel, 1. Introduction).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP  TSG RAN WG1 #97, R1-1906793, to Intel (“Intel”, provided in IDS), in view of U.S. Patent Publication No. 2013/0051332 A1 to Sridhar
As to claim 8, Intel discloses the method as in the parent claim 1.
Intel discloses wherein the IAB node receives each of the parameter and the synchronization offset a plurality of times (I. Introduction, 2-5, disclosing determining the DL TX timing based on an offset of TA/2 + T_delta in relation to the DL RX timing, where a plurality of updated values of TA and T_delta may be received), and the downlink transmission timing is determined based on a value of each of the parameter and the timing offset. (I. Introduction, 2-5, disclosing determining the DL TX timing based on an offset of TA/2 + T_delta in relation to the DL RX timing)
Intel does not appear to explicitly disclose filtered value of a parameter.
Sridhar discloses a filtered value of a parameter (paragraph 31: “exponentially weighted moving average (EWMA) of the packet delays and/or packet loss rates over the time window”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Sridhar’s teachings above, in combination with and/or modifying Intel’s teachings above to reject “the downlink transmission timing is determined based on a filtered value of each of the parameter and the timing offset”, since it would have been obvious to one of ordinary skill in the art to filter the quantities TA and T_delta in Intel with the EWMA filter of Sridhar. This is further at least because these references are in the same field of endeavor with regard to methods for determining optimal communication parameters based on network measurements, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such methods (Sridhar, paragraphs 1-8; Irukulapati, paragraphs 1-29; Intel, 1. Introduction).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 9, Intel and Sridhar teach the method as in the parent claim 8.
Sridhar discloses the filtered value [is] an average value (paragraph 31: “exponentially weighted moving average (EWMA) of the packet delays and/or packet loss rates over the time window”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Sridhar’s teachings above, in combination with and/or modifying Intel’s teachings above to reject this claim, since it would have been obvious to one of ordinary skill in the art to filter the quantities TA and T_delta in Intel with the EWMA filter of Sridhar. This is further at least because these references are in the same field of endeavor with regard to methods for determining optimal communication parameters based on network measurements, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such methods (Sridhar, paragraphs 1-8; Irukulapati, paragraphs 1-29; Intel, 1. Introduction).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 10, Intel and Sridhar teach the method as in the parent claim 8.
Intel discloses values of parameters transmitted from the parent node or a value determined based on values of parameters received by the IAB node. (1. Introduction and 3-5: TA and T_delta)
Sridhar discloses Wherein the filtered value is a value determined based on values of parameters (paragraph 31: “exponentially weighted moving average (EWMA) of the packet delays and/or packet loss rates over the time window”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Sridhar’s teachings above, in combination with and/or modifying Intel’s teachings above to reject “Wherein the filtered value is a value determined based on values of parameters transmitted from the parent node or a value determined based on values of parameters received by the IAB node”, since it would have been obvious to one of ordinary skill in the art to filter the quantities TA and T_delta in Intel with the EWMA filter of Sridhar. This is further at least because these references are in the same field of endeavor with regard to methods for determining optimal communication parameters based on network measurements, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such methods (Sridhar, paragraphs 1-8; Irukulapati, paragraphs 1-29; Intel, 1. Introduction).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 11, Intel and Sridhar teach the method as in the parent claim 8.
Intel discloses wherein the IAB node receives communication parameters from the parent node (1. Introduction and 3-5: TA and T_delta are received from the parent node/IAB)
Sridhar discloses the filtering information indicates at least one of a coefficient used for the filtering and a window size to which the filtering is applied (paragraph 31: “exponentially weighted moving average (EWMA) of the packet delays and/or packet loss rates over the time window”, where EWMA is understood to be a filtering/averaging process involving different weights/coefficients)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Sridhar’s teachings above, in combination with and/or modifying Intel’s teachings above to reject “wherein the IAB node receives filtering information on the filtering from the parent node, and the filtering information indicates at least one of a coefficient used for the filtering and a window size to which the filtering is applied”, since it would have been obvious to one of ordinary skill in the art to filter the quantities TA and T_delta in Intel with the EWMA filter of Sridhar. This is further at least because these references are in the same field of endeavor with regard to methods for determining optimal communication parameters based on network measurements, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such methods (Sridhar, paragraphs 1-8; Irukulapati, paragraphs 1-29; Intel, 1. Introduction).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463